Celebrezze, C.J.,
concurring. Ohio’s multiple-counts statute requires that where a defendant’s conduct can be construed to constitute two or more allied offenses of similar import, the defendant may be convicted of only one. R.C. 2941.25(A). However, the statute also provides that a defendant may be convicted of multiple offenses if any one of the following three enumerated conditions contained in R.C. 2941.25(B) is present:
“[1] Where the defendant’s conduct constitutes two or more offenses of dissimilar import, or [2] where his conduct results in two or more offenses of the same or similar kind committed separately or [3] with a separate animus as to each * * (Emphasis added.) E.g., State v. Bickerstaff (1984), 10 Ohio St. 3d 62; State v. Moss (1982), 69 Ohio St. 2d 515 [23 O.O.3d 447]; State v. Rice (1982), 69 Ohio St. 2d 422, 424 [23 O.O.3d 374].
In Bickerstaff, supra, we found the first condition applicable and unanimously held that aggravated murder is not an allied offense of aggravated robbery. The court noted in part at 65-66:
“In State v. Moss, supra, at 519, this court found that the clear language of the statute ‘has authorized trial courts, in a single criminal proceeding, to convict and to sentence a defendant for two or more offenses, having as their genesis the same criminal conduct or transaction, provided that the offenses (1) were not allied and of similar import, (2) were committed separately or (3) were committed with a separate animus as to each offense.’ Today, we reaffirm this interpretation of the statute and note that the standard is disjunctive in nature. Furthermore, we are of the opinion that the crimes of aggravated robbery and aggravated murder are not allied offenses of similar import.
“In reaching this conclusion we are guided by principles set forth in previous decisions of this court. In State v. Donald (1979), 57 Ohio St. 2d 73 [11 O.O.3d 242], we recognized that in order for two crimes to constitute allied offenses, the crimes and their elements must correspond to such a degree that commission of one offense constitutes commission of *67the other offense. See, also, State v. Logan (1979), 60 Ohio St. 2d 126 [14 O.O.3d 373],
“Further, in State v. Moss, supra, we held that aggravated burglary and aggravated murder were not allied offenses of similar import. Id. at paragraph two of the syllabus. In explaining our rationale, Justice Locher stated, ‘[t]he two offenses are not prerequisites, one for the other. To consummate either offense, the other need not be committed. Aggravated murder and aggravated burglary are never merely incidental to each other * * State v. Moss, supra, at 520.”
In the instant case, there are unquestionably certain conduct prohibitions which are common to both the offenses of aggravated robbery and felonious assault. However, the crimes of aggravated robbery and felonious assault do not correspond to such a degree that commission of one offense necessarily constitutes commission of the other offense. For example, appellee was charged with aggravated robbery in violation of 2911.01(A)(1); that is, committing a theft offense while having a deadly weapon on or about his person. One need not have feloniously assaulted a victim to support such a charge. Additionally, aggravated robbery requires the mere possession of a deadly weapon or dangerous ordnance whereas felonious assault requires the actual use of a deadly weapon or dangerous ordnance to cause or attempt to cause physical harm to another. Lastly, a charge of aggravated robbery can be supported by an attempt to inflict serious physical harm whereas felonious assault requires an actual infliction of serious physical harm, unless a deadly weapon or dangerous ordnance is used.
In this case, it was appellee’s shooting of the victim which resulted in the additional charge of felonious assault. In my opinion, the result of barring a felonious assault charge would not be logical since one brandishing a gun during a robbery would face the same charge and sentence as a defendant who actually shot the victim. The first defendant faces conviction of aggravated robbery. Obviously, the General Assembly intended that the second defendant should face further punishment, in this case felonious assault.
However, this appeal does not require a factual analysis to determine whether the offenses were either committed separately or with a separate animus under the second or third condition contained in R.C. 2941.25(B). See State v. Mitchell (1983), 6 Ohio St. 3d 416, 418. This is because, as noted above, the two offenses charged are of dissimilar import under the first condition of R.C. 2941.25(B) and therefore are not subject to the prohibition provided for in R.C. 2941.25(A) in this case.1 See State v. Talley (1985), 18 Ohio St. 3d 152, 156.
*68Accordingly, I concur in today’s holding that the charge of aggravated robbery in violation of R.C. 2911.01(A)(1) does not constitute an allied offense of similar import to the charge of felonious assault in violation of R.C. 2903.11(A)(2), for purposes of R.C. 2941.25(A).
Wright, J., concurs in the foregoing concurring opinion.

 R.C. 2941.25(A) provides that:
“Where the same conduct by defendant can be construed to constitute two or more allied offenses of similar import, the indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one.”